                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                    CHARLESTON DIVISION


FRANK MORGAN,
                                Plaintiff,

v.                                                      CIVIL ACTION NO. 2:18-cv-01450

LOGAN COUNTY COMMISSION, et al.,

                                Defendants.



                           MEMORANDUM OPINION AND ORDER


        Before this Court are motions to dismiss filed by Defendants Joey Shepard (“Shepard”)

and Nick Tucker (“Tucker”), (ECF No. 8), and by Defendants City of Logan/City of Logan Police

Department (“LPD”), P.D. Clemens (“Clemens”), J.D. Tincher (“Tincher”), and Kevin Conley

(“Conley”), (ECF No. 10). For the reasons explained more fully herein, the motion to dismiss

filed by Shepard and Tucker, (ECF No. 8), is DENIED. The motion to dismiss filed by LPD,

Clemens, Tincher, and Conley, (ECF No. 10), is GRANTED IN PART and DENIED IN PART.

                                         I.      BACKGROUND

        Plaintiff Frank Morgan (“Plaintiff”) brings this action pursuant to 42 U.S.C. § 1983 and

West Virginia state law, alleging that he suffered serious injuries after he was beaten “[w]ithout

provocation” by LPD officers on April 20, 2018. (ECF No. 1 at 1, 4.) Plaintiff further avers that

the officers denied him medical treatment while “frantically attempt[ing] to devise a plan in which

Plaintiff was at fault in causing his life-threatening injuries.” (Id. at 5.)




                                                   1
       Shepard and Tucker filed their motion to dismiss on December 21, 2018. (ECF No. 8.)

Plaintiff filed a timely response, (ECF No. 12), and Shepard and Tucker filed a timely reply, (ECF

No. 14). LPD, Clemens, Tincher, and Conley also filed their motion to dismiss on December 21,

2018. (ECF No. 10.) Plaintiff filed a response, (ECF No. 18), and LPD, Clemens, Tincher, and

Conley filed a timely reply, (ECF No. 19). Accordingly, the motions to dismiss are fully briefed

and ripe for adjudication.

                                     II.    LEGAL STANDARD

       In general, a pleading must include “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2); see McCleary-Evans v. Md. Dep’t of

Transp., State Highway Admin., 780 F.3d 582, 585 (4th Cir. 2015) (stating that this requirement

exists “to give the defendant fair notice of what the . . . claim is and the grounds upon which it

rests” (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007))). However, to withstand a

motion to dismiss made pursuant to Federal Rule of Civil Procedure 12(b)(6), a complaint must

plead enough facts “to state a claim to relief that is plausible on its face.” Wikimedia Found. v.

Nat’l Sec. Agency, 857 F.3d 193, 208 (4th Cir. 2017) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678. Stated another way, the factual allegations in the complaint “must be

sufficient ‘to raise a right to relief above the speculative level.’” Woods v. City of Greensboro,

855 F.3d 639, 647 (4th Cir. 2017) (quoting Twombly, 550 U.S. at 555). A complaint that alleges

enough facts “to satisfy the elements of a cause of action created by [the relevant] statute” will

survive a motion to dismiss. Id. at 648 (quoting McCleary-Evans, 780 F.3d at 585).




                                                2
         In evaluating the sufficiency of a complaint, this Court first “identif[ies] pleadings that,

because they are no more than conclusions, are not entitled to the assumption of truth.” Iqbal,

556 U.S. at 679. This Court then “assume[s] the[] veracity” of the complaint’s “well-pleaded

factual allegations” and “determine[s] whether they plausibly give rise to an entitlement to relief.”

Id. Review of the complaint is “a context-specific task that requires [this Court] to draw on its

judicial experience and common sense.” Id. “[T]o satisfy the plausibility standard, a plaintiff is

not required to plead factual allegations in great detail, but the allegations must contain sufficient

factual heft to allow a court, drawing on judicial experience and common sense, to infer more than

the mere possibility of that which is alleged.” Nanni v. Aberdeen Marketplace, Inc., 878 F.3d

447, 452 (4th Cir. 2017) (internal quotation marks omitted).

                                                  III.     ANALYSIS

             A. Shepard and Tucker

         Shepard and Tucker urge this Court to dismiss Plaintiff’s claims against them as barred by

qualified immunity. (ECF No. 9 at 4.) 1 “Qualified immunity shields officials from civil liability

so long as their conduct does not violate clearly established statutory or constitutional rights of

which a reasonable person would have known.” Adams v. Ferguson, 884 F.3d 219, 226 (4th Cir.

2018) (internal quotation marks omitted). “In order for a plaintiff to overcome an official’s

qualified immunity defense, the plaintiff must demonstrate (1) that the official violated a statutory

or constitutional right, and (2) that the right was ‘clearly established’ at the time of the challenged


1
  “Unlike with government officials sued in their individual capacity, qualified immunity from suit under [§] 1983
does not extend to municipal defendants or government employees sued in their official capacity.” Santos v.
Frederick Cty. Bd. of Com’rs, 725 F.3d 451, 470 (4th Cir. 2013) (citing Owen v. City of Independence, 445 U.S. 622,
650 (1980)). Shepard and Tucker do not argue that another form of government immunity shields them from
Plaintiffs’ claims against them in their official capacities. (See ECF No. 9.) Their motion to dismiss likewise does
not assert any immunities with regard to Plaintiff’s state-law claims. (See id. at 4.) Therefore, this Court addresses
only whether Shepard and Tucker are entitled to qualified immunity as to the § 1983 claims against them in their
individual capacities.

                                                          3
conduct.” Martin v. Duffy, 858 F.3d 239, 251 (4th Cir. 2017) (internal quotation marks omitted).

“A clearly established right is one that is ‘sufficiently clear that every reasonable official would

have understood that what he is doing violates that right.’” Adams, 884 F.3d at 226 (alteration

omitted) (quoting Mullenix v. Luna, 136 S. Ct. 305, 308 (2015) (per curiam)). “In other words,

existing precedent must have placed the statutory or constitutional question beyond debate.” Id.

(internal quotation marks omitted) (quoting Reichle v. Howards, 566 U.S. 658, 664 (2012)).

         Shepard and Tucker fail to elaborate on either prong of the qualified immunity analysis;

rather, they assert that “this Court [cannot] infer that constitutional violations were committed by

them” because Plaintiff’s complaint makes only “general allegations of excessive force.” (ECF

No. 14 at 2.) Although the complaint does not name the specific officers responsible for each

aspect of Plaintiff’s allegedly unconstitutional treatment, Plaintiff avers that “Defendant officers”

beat him with their “hands, feet and . . . a metal pipe,” “develop[ed] a ‘cover-up’ plan” to blame

Plaintiff for his own injuries, and failed to provide him with immediate medical treatment for those

injuries. (ECF No. 1 at 4–5.) Quite simply, Plaintiff alleges that all the officers he names as

Defendants in this action participated in the beating and delay of medical care. (See id.) These

allegations are sufficient at the motion-to-dismiss stage. See Wright v. North Carolina, 787 F.3d

256, 265 (4th Cir. 2015) (noting that the “core requirement” of Federal Rule of Civil Procedure

8(a)(2) is to provide “fair notice of [the plaintiff’s] claims” (internal quotation marks omitted)).

         More importantly, Plaintiff’s allegations compel the denial of qualified immunity in this

phase of the proceedings. 2 Plaintiff alleges that after being “confronted” by LPD officers and

beaten “[w]ithout provocation”—that is, without suspicion of committing any crime—he was


2
  This Court emphasizes that in ruling on a motion to dismiss, it “accept[s] the complaint’s factual allegations as true
and draw[s] all reasonable inferences in favor of [Plaintiff].” Feminist Majority Found. v. Hurley, 911 F.3d 674, 685
(4th Cir. 2018).

                                                           4
apprehended and placed in restraints. (ECF No. 1 at 4.) He then alleges that “while restrained,”

he “was shoved to the deck” and “was beaten with hands, feet and . . . a metal pipe” by “Defendant

officers.” (Id. at 4–5.) As of April 20, 2018, it was clearly established that a police officer’s use

of “unnecessary, gratuitous, and disproportionate force against a handcuffed, secured citizen, who

posed no threat to the officer or others and had neither committed, nor was suspected of

committing, any crime” constitutes excessive force. Bailey v. Kennedy, 349 F.3d 731, 745 (4th

Cir. 2003) (quoting Jones v. Buchanan, 325 F.3d 520, 534 (4th Cir. 2003)). Therefore, Shepard

and Tucker are not entitled, at least at this stage, to qualified immunity as to Plaintiff’s excessive

force claim.

       The same is true for Plaintiff’s due process claim for “failure to provide timely medical

care.” (See ECF No. 1 at 6.) Plaintiff alleges that he suffered from “life-threatening injuries”

that “required immediate medical treatment” and that “Defendant officers knew [he] was severely

injured based upon their own observations [and] remarks . . . and Plaintiff’s complaints.” (Id. at

5, 7.) Plaintiff further avers that instead of providing medical care or “transport[ing] Plaintiff for

emergency medical services,” “Defendant officers . . . develop[ed] a ‘cover-up’ plan” to blame

Plaintiff for his own injuries, “placed Plaintiff in a squad car, called for an ambulance, drove

Plaintiff around . . . for a few minutes[,] then returned to City Hall where the ambulance was

waiting.” (Id.) As of April 20, 2018, it was clearly established that “unreasonable delay in

providing medical treatment [to a pretrial detainee] where the need for such treatment is apparent”

constitutes a due process violation. Gray v. Farley, 13 F.3d 142, 146 (4th Cir. 1993) (quoting

Martin v. Gentile, 849 F.2d 863, 871 (4th Cir. 1988)). Therefore, Shepard and Tucker are not

entitled to qualified immunity as to Plaintiff’s due process claim. Their motion to dismiss is

DENIED.


                                                  5
           B. LPD, Clemens, Tincher, and Conley

               1. Municipal Liability Against LPD

       LPD argues that Plaintiff’s complaint fails to state a claim against it because Plaintiff

cannot identify an LPD policy or custom that led to the constitutional violations he alleges. (ECF

No. 11 at 7–11.) “To hold a municipality . . . liable for a constitutional violation under § 1983,

the plaintiff must show that the execution of a policy or custom of the municipality caused the

violation.” Penley v. McDowell Cty. Bd. of Educ., 876 F.3d 646, 653 (4th Cir. 2017) (quoting

Love-Lane v. Martin, 355 F.3d 766, 782 (4th Cir. 2004)). To withstand a motion to dismiss, the

complaint must “identify” the policy or custom that resulted in the alleged violation of the

plaintiff’s rights. Walker v. Prince George’s Cty., 575 F.3d 426, 431 (4th Cir. 2009) (quoting Bd.

of Cty. Com’rs v. Brown, 520 U.S. 397, 403 (1997)). “A policy or custom . . . can arise in four

ways: (1) through an express policy, such as a written ordinance or regulation; (2) through the

decisions of a person with final policymaking authority; (3) through an omission, such as a failure

to properly train officers, that ‘manifest[s] deliberate indifference to the rights of citizens’; or (4)

through a practice that is so ‘persistent and widespread’ as to constitute a ‘custom or usage with

the force of law.’” Lytle v. Doyle, 326 F.3d 463, 471 (4th Cir. 2003) (quoting Carter v. Morris,

164 F.3d 215, 218 (4th Cir. 1999)).

       Plaintiff relies on the third and fourth of these theories. (ECF No. 18 at 6.) Specifically,

the complaint alleges that LPD “fail[ed] to adequately train, supervise and discipline its police

officers regarding lawful detention, the proper use of force, and . . . the requirement to provide

immediate medical assistance to injured arrestees.” (ECF No. 1 at 8.) These allegations are

simply “a ‘formulaic recitation’ of one of the elements of [Plaintiff’s] claims” and lack additional

factual support. Nemet Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591 F.3d 250, 260 (4th Cir.


                                                   6
2009) (quoting Iqbal, 556 U.S. at 678). Plaintiff further avers that LPD “[p]ermitt[ed] police

officers to engage in law enforcement contacts without supervision” and “negligently retain[ed]

officers previously accused of excessive force.” (Id.) However, Plaintiff fails to explain the

constitutional significance of “unsupervised” interaction with the public and how it led to the

violations alleged in the complaint, and a law enforcement agency is clearly not required to dismiss

every officer who is merely “accused” of excessive force. In short, nothing in the complaint

suggests that previous incidents of misconduct occurred and were systematically encouraged or

ignored. See Owens v. Balt. City State’s Attorneys Office, 767 F.3d 379, 402 (4th Cir. 2014) (“A

plaintiff must point to a ‘persistent and widespread practice[] of municipal officials,’ the ‘duration

and frequency’ of which indicate that policymakers (1) had actual or constructive knowledge of

the conduct, and (2) failed to correct it due to their ‘deliberate indifference.’”).

        Plaintiff argues that he will establish his claims through discovery. (ECF No. 18 at 6.)

However, Plaintiff is not entitled to discovery on claims that are inadequately pled. See Nemet

Chevrolet, 591 F.3d at 260 (citing Iqbal, 556 U.S. at 678–79). Instead, “the complaint must offer

‘enough fact to raise a reasonable expectation that discovery will reveal evidence’ of the alleged

activity.” US Airline Pilots Ass’n v. Awappa, LLC, 615 F.3d 312, 317 (4th Cir. 2010) (quoting

Twombly, 550 U.S. at 556). If during discovery on his other claims Plaintiff uncovers evidence

of “‘widespread or flagrant’ violations,” Owens, 767 F.3d at 403, he may move this Court to amend

his complaint. See Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 626 (4th Cir. 2015)

(“[T]hese are precisely the kinds of pleading deficiencies that amendment to the complaint could

have cured, and . . . a dismissal without prejudice invites such an amendment.” (emphasis

deleted)); Legg v. KLLM, Inc., No. 2:05-cv-00540, 2007 WL 1308974, at *2 (S.D.W. Va. May 3,

2007) (“Leave to amend may be permitted even after a motion to dismiss is granted if the party


                                                   7
against whom the dismissal is directed can correct the defective pleading.”). Accordingly, LPD’s

motion to dismiss Plaintiff’s municipal liability claim is GRANTED, and the claim is

DISMISSED WITHOUT PREJUDICE.

         In addition, Plaintiff’s claims against Clemens, Tincher, and Conley in their official

capacities are essentially claims against LPD. See Edwards v. City of Goldsboro, 178 F.3d 231,

244 & n.8 (4th Cir. 1999) (citing Kentucky v. Graham, 473 U.S. 159, 165 (1985)). These claims

are DISMISSED for the same reasons as those against LPD.

                  2. Failure to Provide Timely Medical Care

         Clemens, Tincher, and Conley contend that Plaintiff’s complaint fails to state a claim

against them because it “does not assert factual allegations against any defendant that there was

any actual delay in requesting medical assistance.” (ECF No. 11 at 11.) They argue that

“medical assistance was requested and provided [] in the form of the ambulance.” (Id. at 11–12.)

To the contrary, however, Plaintiff alleges that “[a]fter Defendant officers realized they may have

killed or severely injured Plaintiff, [they] frantically attempted to devise a plan in which Plaintiff

was at fault in causing his life-threatening injuries.” (ECF No. 1 at 5.) Then, Plaintiff alleges,

“Defendant officers placed Plaintiff in a squad car, called for an ambulance, drove Plaintiff around

. . . for a few minutes[,] then returned to City Hall where the ambulance was waiting.” (Id.)

These allegations support an inference that the officers intentionally deprived Plaintiff of necessary

medical care in order to further “their ‘cover-up’ plan” to hide the alleged beating. (Id.) This is

sufficient to make out a due process claim 3 for a delay in medical treatment. See Parrish ex rel.


3
  “Because [Plaintiff] is a pretrial detainee, not a prisoner, the protections afforded by the Due Process Clause of the
Fourteenth Amendment, and not those afforded by the Eighth Amendment, apply.” Slade v. Hampton Roads Reg’l
Jail, 407 F.3d 243, 250 (4th Cir. 2005) (citing City of Revere v. Mass. Gen. Hosp., 463 U.S. 239, 244 (1983); Robles
v. Prince George’s Cty., 302 F.3d 262, 269 (4th Cir. 2002)). To the extent Plaintiff’s claim for failure to provide
medical treatment relies on the Eighth Amendment, rather than the Fourteenth Amendment, it is DISMISSED WITH
PREJUDICE. In addition, “[t]he ninth amendment is not a recognized basis for a § 1983 claim.” Hardway ex rel.

                                                           8
Lee v. Cleveland, 372 F.3d 294, 302 (4th Cir. 2004) (evaluating pretrial detainee’s failure to

provide medical care claim by determining whether “fail[ure] to attend to a detainee’s serious

medical needs . . . amounts to ‘deliberate indifference’”); id. (“[D]eliberate indifference requires a

showing that the defendants . . . actually knew of and ignored a detainee’s serious need for medical

care.” (emphasis in original)). The motion to dismiss this claim is DENIED.

                3. Plaintiff’s Claims Against Clemens

        Clemens asserts that the claims against him should be dismissed because Plaintiff fails to

make specific allegations as to any defendant in his complaint.             (ECF No. 11 at 6.) The

complaint mentions Clemens only twice: once to explain that Clemens “is the chief of police of

LPD,” (ECF No. 1 at 3), and again to assert state-law claims for negligent hiring, negligent

retention, negligent supervision, negligence, civil conspiracy, and outrage/intentional infliction of

emotional distress against him, (id. at 9). There are no other facts or allegations about Clemens.

To the extent that Plaintiff argues that he means to include Clemens within the allegations against

“Defendant officers,” (see ECF No. 18 at 5–6), that argument is belied by the fact that Clemens

and “Defendant officers” are named separately in Count IV of the complaint, (ECF No. 1 at 9).

In essence, Plaintiff does not even provide “a short and plain statement” of his claims against

Clemens, let alone “further factual enhancement” of those claims. Fed. R. Civ. P. 8(a)(2);

McCleary-Evans, 780 F.3d at 585 (citing Iqbal, 556 U.S. at 678). As such, Plaintiff’s claims

against Clemens are DISMISSED WITHOUT PREJUDICE.




Hardway v. Lemmon, No. 2:05-cv-00948, 2006 WL 8438638, at *3 (S.D.W. Va. Dec. 28, 2006). To the extent any
of Plaintiff’s § 1983 claims relies on the Ninth Amendment, the claim is DISMISSED WITH PREJUDICE.

                                                    9
                 4. State-Law Claims

        LPD contends that the West Virginia Governmental Tort Claims and Insurance Reform

Act, W. Va. Code § 29-12A-1, et seq., renders it immune from liability for Plaintiff’s state-law

claims. (ECF No. 11 at 13–15.) Specifically, LPD argues that Plaintiff’s state-law claims

against it derive from “the failure to provide, or the method of providing, police, law enforcement

or fire protection,” W. Va. Code § 29-12A-5(a)(5), and it is entitled to immunity from liability

with respect to such claims. (ECF No. 11 at 13.) LPD also argues that it is immune from

Plaintiff’s claims because Plaintiff alleges “intentional malfeasance” by LPD employees. (Id. at

14–15 (citing Zirkle v. Elkins Road Pub. Serv. Dist., 655 S.E.2d 155, 160 (W. Va. 2007) (per

curiam)).) Plaintiff appears to concede this point, as he does not address it in his response in

opposition to the motion to dismiss. (See ECF No. 18 at 14.) Accordingly, Plaintiff’s state-law

claims against LPD are DISMISSED WITH PREJUDICE. See Pueschel v. United States, 369

F.3d 345, 354 (4th Cir. 2004) (authorizing district court, after allowing plaintiff an opportunity to

respond, to “rule on the [defendant’s] motion and dismiss [the] suit on the uncontroverted bases

asserted therein”); Blankenship v. Necco, LLC, No. 2:16-cv-12082, 2018 WL 3581092, at *9

(S.D.W. Va. July 25, 2018) (“The failure to respond to arguments raised in a motion . . . can

indicate that the non-moving party concedes the point or abandons the claim.”); Ferdinand-

Davenport v. Children’s Guild, 742 F. Supp. 2d 772, 776 (D. Md. 2010) (“By her failure to respond

to this argument, the plaintiff abandons any discriminatory discharge claim.”). 4



4
  Plaintiff’s state-law civil conspiracy claim “requires an underlying tort or harm resulting from the conspiracy.”
Jane Doe-1 v. Corp. of President of the Church of Jesus Christ of Latter-Day Saints, 801 S.E.2d 443, 458 (W. Va.
2017). Because Plaintiff fails to establish an underlying tort against LPD, the civil conspiracy claim against LPD is
DISMISSED. In addition, Plaintiff seemingly argues that he made a 42 U.S.C. § 1985 conspiracy claim. (See ECF
No. 18 at 8–10.) However, the only conspiracy claims in the complaint fall under the “State Law Claims” heading.
(ECF No. 1 at 9.) Plaintiff “cannot amend [his] complaint[] through briefing.” S. Walk at Broadlands Homeowner’s
Ass’n v. OpenBand at Broadlands, LLC, 713 F.3d 175, 184 (4th Cir. 2013).

                                                        10
         Tincher and Conley argue that they are immune from liability for Plaintiff’s state-law

“negligence” claims because Plaintiff alleges only intentional conduct. (ECF No. 11 at 14–15.) 5

Plaintiff agrees that he “has alleged Defendants acted maliciously and in bad faith in the scope of

their employments.” (ECF No. 18 at 14.) This is, of course, not negligence. See Mandolidis v.

Elkins Indus., Inc., 246 S.E.2d 907, 913–14 (W. Va. 1978) (“The law of this jurisdiction recognizes

a distinction between negligence, including gross negligence, and wilful [sic], wanton, and

reckless misconduct. The latter type of conduct requires a subjective realization of the risk of

bodily injury created by the activity and as such does not constitute any form of negligence.”

(emphasis supplied)), superseded by statute on other grounds. Therefore, Plaintiff’s negligence

claims against Tincher and Conley are DISMISSED WITH PREJUDICE not because Tincher

and Conley are statutorily immune but because Plaintiff alleges only that they “acted maliciously,

recklessly, and/or in bad faith when they excessively beat him . . . and then . . . fail[ed] to provide

timely medical care.” (ECF No. 18 at 14.)

                                               IV.      CONCLUSION

         For the foregoing reasons, the motion to dismiss filed by Shepard and Tucker, (ECF No.

8), is DENIED. The motion to dismiss filed by LPD, Clemens, Tincher, and Conley, (ECF No.

10), is GRANTED IN PART and DENIED IN PART.

         IT IS SO ORDERED.




5
  Plaintiff argues that LPD, Clemens, Tincher, and Conley are not entitled to qualified immunity with respect to his
42 U.S.C. § 1983 claims. (ECF No. 18 at 10–14.) LPD, Clemens, Tincher, and Conley do not assert qualified
immunity as a basis for dismissal; indeed, they do not move to dismiss Plaintiff’s § 1983 excessive force claim at all.
(See ECF Nos. 11, 19.) Accordingly, this Court declines to address federal qualified immunity with respect to these
Defendants at this time.

                                                         11
       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                          ENTER:        April 18, 2019




                                            12
